PER CURIAM.
L. Ruther appeals the district court’s order ruling on his document filed with the court on September 21, 2001. The order noted that to the extent the September 21 document was intended to be a notice of appeal the court acknowledged such receipt. The court further noted that to the extent the document was intended to be a notice to appear, it was denied as moot. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Ruther v. Interfirst Capital, Inc., No. CA-01-554-A (E.D. Va. filed Sept. 25, 2001 & entered Sept. 27, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.